Citation Nr: 0835623	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

Bilateral carpal tunnel syndrome was not present in service 
and is not otherwise related to active duty.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002); 38 CFR §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated August 2003 and June 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007). 
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for service 
connection. He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  Thus, the veteran 
has been able to participate effectively in the processing of 
his claim.  

This last notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the June 2005 statement of the 
case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran has not been medically evaluated in this claim.  
VA is required to provide a medical examination or seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. § 3.159 
(c)(4) (2007).  In this case, a medical examination was not 
requested because the veteran's service treatment records did 
not establish an in-service disability.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006). Service medical records have been associated with the 
claims file. All identified and available treatment records 
have been secured. 



Service Connection

The veteran seeks service connection for bilateral carpal 
tunnel syndrome, which he contends resulted from an in-
service injury.  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability. See 38 C.F.R. § 3.303 
(2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The veteran provided the RO with a medical report of March 
2003, from a private medical facility.  At that time, he gave 
a history of tingling and numbness in both hands for 
approximately the past two years.  Following examination and 
testing, he was diagnosed with bilateral carpal tunnel 
syndrome.  

The veteran contends that he sought treatment for this 
condition as early as 2001.  However, he failed to provide 
the RO with the necessary authorization to obtain records 
verifying this information.  The other medical evidence of 
record does not reveal treatment for or a diagnosis of 
bilateral carpal tunnel syndrome prior to the March 2003 
diagnosis.  This veteran is aware of the procedures for 
filing claims and appeals, and as to what evidence is 
required to substantiate his claim.  In fact, he has 
presented two prior claims before.  

The next element for consideration is that of an in-service 
incurrence.  The veteran's service treatment records have 
been reviewed.  In November 1960, he was treated for an 
injury to his right middle finger, which he stated was caused 
when a jack fell on his finger.  An x-ray was obtained which 
was essentially normal.  In March 1962, he sustained a chip 
fracture to his right thumb.  The injury to his right middle 
finger appears to be acute in nature, in that no additional 
treatment was noted.  His service treatment records show that 
he was seen for a follow-up for his thumb injury.  The 
veteran's records also show one-time treatment for left elbow 
muscle strain.  

The veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of bilateral carpal tunnel 
syndrome while in service.  The veteran contends that the 
injuries he sustained in service caused his current 
diagnosis.  Carpal tunnel syndrome refers to the compression 
of the median nerve where it passes through the wrist into 
the hand.  See Merriam-Webster's Collegiate Dictionary, 11th 
Edition, page 188, (c) 2007.  The injuries that the veteran 
sustained in-service do not show any injury to his wrist and 
do not indicate any neurological involvement associated with 
carpal tunnel syndrome.  

In essence, carpal tunnel syndrome was not exhibited in 
service; the elbow muscle strain and finger injuries are not 
related to carpal tunnel syndrome; and the evidence clearly 
shows that the carpal tunnel syndrome symptoms had their 
onset 2 years prior to the 2003 treatment or some 38 years 
after service discharge.  As previously stated, VA is 
required to provide a medical examination or obtain a medical 
opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
The evidence must also establish that the veteran suffered 
and in-service event, and that the claimed disability or 
symptoms may be associated with the event.  See 38 C.F.R. 
§ 3.159 (c)(4) (2007).  An in-service event is not 
demonstrated.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral carpal tunnel syndrome 
is causally related to his service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for bilateral carpal tunnel syndrome is denied.




ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


